EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Authorization for this examiner's amendment was given in a telephone interview with Carl T.Reed (Reg. No 45, 454) on June 7th, 2021.
In the claims:
i) Please replace claim 1:
       An electronic device to control temperature and computing performance of a  processing unit, the electronic device comprising:
an event generation logic circuit including a memory, an event management digital controller and an actuator driver including a digital controlled oscillator or a clock gating technique, wherein:
the event generation logic circuit is configured to:
	receive an internal temperature signal representative of an internal temperature of the processing unit; and
	generate, as a function of a need to recalculate a value of   a control signal controlling the computing a dissipated thermal power of the processing unit;
the event management digital controller is configured to:
receive the event signal indicating the need to recalculate the value of the control signal;
calculate a control action for controlling the computing performance of the processing unit and the dissipated thermal power; and
generate a first candidate driving signal carrying said control action;
the actuator driver is configured to:
receive the first candidate driving signal; and
generate 
wherein the event generation logic circuit is configured to generate the event signal indicating a presence or an absence of a temperature threshold event, wherein the event generation logic circuit is configured to generate the presence of the temperature threshold event when a current value of the internal temperature signal differs from a stored value of an internal temperature by a value greater than or equal to a value of a threshold temperature variation, 
wherein the stored value of the a value of the internal temperature signal at a time where a previous temperature threshold event occurred or a timeout event occurred,
wherein the event generation logic circuit is configured to generate the presence of the timeout event when a value of a time interval between a current time and the 
wherein the memory of the event generation logic circuit is configured to store the value of the stored internal temperature, whether a last event was the previous temperature threshold event or the timeout event.  
ii)	Please replace claim 3:

--The electronic device according to claim 2, wherein the actuator driver further comprises:
a selection module configured to:
receive the first candidate driving signal;
	receive the second candidate driving signal;
generate the at least one driving signal selected from the first candidate driving signal and the second candidate driving signal;
an actuator configured to receive the selected driving signal and to generate therefrom the control signal for controlling the computing performance of the processing unit and  the dissipated thermal power.--

iii)    Please cancel claim 4:

iv)   Please replace claim 5:
1, wherein the event management digital controller is configured to dynamically change the timeout value, according to the following criteria:
receive the event signal indicating the presence of a timeout event and increase the timeout value up to a maximum timeout value;
receive the event signal indicating the presence of a temperature threshold event and assign the timeout value as equal to a minimum timeout value.--

v) Please replace claim 6:

---	The electronic device according to claim [[4]] 1, wherein the event generation logic circuit is implemented in hardware and comprises:
a time counter;
a logic gate of the OR type;
an equality comparator;
a magnitude comparator;
a subtractor circuit;
four registers to store the threshold temperature variation value, the stored temperature value, the timeout value and the event flag value, respectively. ---







     vi)  Please replace claim 9:
      ---A system to control temperature and computing performance of the processing unit, the system comprising:
an electronic control device according to claim 2;
the processing unit comprising an internal temperature sensor configured to detect the internal temperature of the processing unit and to generate the internal temperature signal;
a computational load management module configured to receive a computational load signal representative of the computational load of the processing unit and to generate therefrom the second candidate driving signal;
wherein the actuator driver is configured to receive the event signal indicating the need to recalculate the value of the control signal and to generate the driving signal equal to the first candidate driving signal or equal to the second candidate driving signal.--

vii)  Please replace claim 12:
      --- A method for controlling temperature and computing performance of a processing unit, the method comprising the steps of:
detecting an internal temperature of the processing unit;
generating, as a function of a need to recalculate a value of a control signal controlling the computing performance of the processing unit anda dissipated thermal power of the processing unit
calculating a control action for controlling the computing performance of the processing unit and the dissipated thermal power of the processing unit, wherein a temperature threshold event and/or a timeout event is generated by:
c1)	detecting that a current value of the internal temperature an internal temperature by a value greater than or equal to a value of a variation in a threshold temperature and generating therefrom the temperature threshold event, wherein the value of the internal temperature is a value a time where a previous temperature threshold event occurred or a timeout event occurred;
c2)	
detecting that a value of an interval of time between a current time and the time when the previous temperature threshold event or the timeout event occurred is equal to a timeout value and generating therefrom the timeout event;
 	generating a first candidate driving signal carrying said control action;
generating the 



---The method according to claim 12, further comprising, between step d) and step e), the step of receiving a second candidate driving signal carrying a computational performance parameter, and wherein step e) comprises generating the 
ix) Please cancel claim 14
x) Please replace claim 15:

---	The method according to claim [[14]] 12, wherein step c2) comprises the sub-steps of:
c2.1)	detecting the presence of the timeout event and increasing the timeout value up to a maximum timeout value;
c2.2)	detecting the presence of a temperature threshold event and assigning the timeout value as equal to a minimum timeout value. ---
 
Allowable Subject matter
	Claims 1, 2, 3, 5-13, 15 are allowed.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                                                                                                                                                                                             
/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187